Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 26, 2016

The Court of Appeals hereby passes the following order:

A17D0044. LEMORIA MOSES v. DORA BELL MOSES.

      Lemoria Moses and Dora Bell Moses were divorced in 2015. After the
superior court entered its final judgment in the divorce action, Lemoria Moses filed
an extraordinary motion for new trial. The superior court denied the motion, and
Lemoria Moses filed an application for discretionary appeal with this Court.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga. 250, 251-252 (1) (703 SE2d
597) (2010). Because the underlying subject matter of this application is divorce, it
is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            08/26/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.